Exhibit 99.1 BAYTEX ENERGY TRUST ANNUAL INFORMATION FORM 2007 MARCH 28, 2008 TABLE OF CONTENTS Page SELECTED TERMS 1 ABBREVIATIONS 2 CONVERSIONS 2 CONVENTIONS 3 SPECIAL NOTES TO READER 3 BAYTEX ENERGY TRUST 6 GENERAL DEVELOPMENT OF OUR BUSINESS 8 RISK FACTORS 10 ADDITIONAL INFORMATION RESPECTING BAYTEX ENERGY TRUST 38 ADDITIONAL INFORMATION RESPECTING BAYTEX ENERGY LTD. 44 AUDIT COMMITTEE INFORMATION 46 BAYTEX SHARE CAPITAL 46 VOTING AND EXCHANGE TRUST AGREEMENT 49 SUPPORT AGREEMENT 51 MARKET FOR SECURITIES 51 RATINGS 53 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 54 INTEREST OF INSIDERS AND OTHERS IN MATERIAL TRANSACTIONS 54 AUDITORS, TRANSFER AGENT AND REGISTRAR 54 INTERESTS OF EXPERTS 54 MATERIAL CONTRACTS 54 INDUSTRY CONDITIONS 55 ADDITIONAL INFORMATION 58 APPENDICES: APPENDIX A REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLSOURE APPENDIX B REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR APPENDIX CAUDIT COMMITTEE MANDATE SELECTED TERMS Capitalized terms in this Annual Information Form have the meanings set forth below: Entities Baytex, the Corporation or the Company means Baytex Energy Ltd. Baytex ExchangeCo means Baytex ExchangeCo Ltd. Board of Directors means the board of directors of Baytex. Crew means Crew Energy Inc. Trust, we, us or our means Baytex Energy Trust and all its controlled entities on a consolidated basis. Trustee means Valiant Trust Company our trustee. Unitholders means holders of our Trust Units. Independent Engineering COGE Handbook means the Canadian Oil and Gas Evaluation Handbook. NI 51-101 means National Instrument 51-101 Standards of Disclosure for Oil and Natural Gas Activities. Sproule means Sproule Associates Limited, independent petroleum consultants of Calgary, Alberta. Sproule Report means the report dated March5, 2008 entitled "Evaluation of the P&NG Reserves of Baytex Energy Trust as of December31, 2007". Securities and Other Terms DRIP means our distribution reinvestment plan. Convertible Debentures means our 6.50 % convertible unsecured subordinated debentures issued on June 6, 2005. Exchangeable Shares means the exchangeable shares of Baytex which are exchangeable for Trust Units. Exchange Ratio means the ratio at which Exchangeable Shares may be converted to Trust Units. GAAP means generally accepted accounting principals. Notes means the 12% unsecured subordinated promissory notes issued by Baytex and held by us pursuant to the plan of arrangement completed on September2, 2003 and other promissory notes issued by Baytex or any of our subsidiaries or affiliates to us from time to time. Note Indenture means the note indenture relating to the issuance of Notes issued on September2, 2003. NPI means the net profit interest in the petroleum substances owned by Baytex held by us. NPI Agreement means the net profit interest agreement, as amended and restated, between us and Baytex providing for the creation of the NPI. Special Voting Right means the special voting rights issued by us entitling holders of Exchangeable Shares to voting rights at meetings of Unitholders. Support Agreement means the support agreement between us, Baytex, Baytex ExchangeCo and the Trustee. Trust Indenture means the amended and restated trust indenture between us and Baytex made as of September2, 2003. Trust Unit or Unit means a unit issued by us, each unit representing an equal undivided beneficial interest in our assets. Trust Unit Rights Incentive Plan means our trust unit rights incentive plan. Voting and Exchange Trust Agreement means the voting and exchange trust agreement entered into on September2, 2003 between us, Baytex ExchangeCo and the Trustee. 1 ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas bbl barrel Mcf thousand cubic feet Mbbl thousand barrels MMcf million cubic feet MMbbl million barrels Bcf billion cubic feet NGL natural gas liquids Mcf/d thousand cubic feet per day Stb stock tank barrels of oil MMcf/d million cubic feet per day Mstb thousand stock tank barrels of oil m3 cubic metres bbl/d barrels per day Mmbtu million British Thermal Units GJ gigajoule Other BOE or boe barrel of oil equivalent, using the conversion factor of 6 Mcf of natural gas being equivalent to one bbl of oil. BOEs may be misleading, particularly if used in isolation. A BOE conversion ratio of 6 Mcf: 1 bbl is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Mboe thousand barrels of oil equivalent. MMboe million barrels of oil equivalent. boe/d barrels of oil equivalent per day. WTI West Texas Intermediate. API the measure of the density or gravity of liquid petroleum products derived from a specific gravity. psi means pounds per square inch. ARTC means Alberta Royalty Tax Credit. $ Million means millions of dollars. $000s means thousands of dollars. CONVERSIONS The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By Mcf Cubic Metres 28.174 Cubic Metres Cubic feet 35.494 Bbl Cubic metres 0.159 Cubic Metres Bbl 6.290 Feet Metres 0.305 Metres Feet 3.281 Miles Kilometres 1.609 Kilometres Miles 0.621 Acres Hectares 0.405 Hectares Acres 2.471 Gigajoules Mmbtu 0.950 2 CONVENTIONS Certain terms used herein are defined in NI 51-101 and, unless the context otherwise requires, shall have the same meanings in this Annual Information Form as in NI 51-101. Unless otherwise indicated, references in this Annual Information Form to "$" or "dollars" are to Canadian dollars. All financial information contained in this Annual Information Form has been presented in Canadian dollars in accordance with generally accepted accounting principles in Canada. Words importing the singular number only include the plural, and vice versa, and words importing any gender include all genders. All operational information contained in this Annual Information Form relates to our consolidated operations unless the context otherwise requires. SPECIAL NOTES TO READER Regarding Forward Looking Statements Certain statements contained in this Annual Information Form, and in certain documents incorporated by reference into this Annual Information Form, constitute forward-looking statements within the meaning of applicable securities laws, including section 21E of the United States Securities Exchange Act of 1934, as amended, and section27A of the United states Securities Act of 1933, as amended. These statements relate to future events or our future performance. All statements other than statements of historical fact are forward-looking statements. The use of any of the words "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "should", "believe" and similar expressions are not historical facts and are intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements. We believe the expectations reflected in those forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this Annual Information Form should not be unduly relied upon. These statements speak only as of the date of this Annual Information Form or as of the date specified in the documents incorporated by reference into this Annual Information Form, as the case may be. In particular, this Annual Information Form, and the documents incorporated by reference, contains forward-looking statements pertaining to the following: · the performance characteristics of our oil and natural gas assets; · oil and natural gas production levels; · our drilling plans for our Heavy Oil District and Conventional Oil and Gas District projects; · the size of our oil and natural gas reserves; · projections of market prices and costs and the related sensitivities of distributions; · supply and demand for oil and natural gas; · expectations regarding our ability to raise capital and to continually add to reserves through acquisitions and development; · treatment under governmental regulatory regimes and tax laws; · capital expenditure programs; 3 · the existence, operation and strategy of our commodity price risk management program; · the approximate and maximum amount of forward sales and hedging to be employed by us; · our acquisition strategy, the criteria to be considered in connection therewith and the benefits to be derived therefrom; · the impact of Canadian federal and provincial governmental regulation on us relative to other oil and gas issuers of similar size; · our ability to grow or sustain production and reserves through prudent management and acquisitions; · the emergence of accretive growth opportunities; and · our ability to benefit from the combination of growth opportunities and the ability to grow through capital markets. Actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this Annual Information Form, and in certain documents incorporated by reference into this Annual Information Form: · volatility in market prices for oil and natural gas; · liabilities inherent in oil and natural gas operations; · uncertainties associated with estimating oil and natural gas reserves; · risks inherent in oil and gas activities; · competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; · incorrect assessments of the value of, or failure to realize the anticipated benefits, of acquisitions; · fluctuation in foreign exchange or interest rates; · stock market volatility and market valuations; · geological, technical, drilling and processing problems and other difficulties in producing petroleum reserves; · changes in income tax laws or changes in tax or environmental laws and incentive programs or royalty regimes relating to the oil and gas industry and income trusts; and · the other factors discussed under "Risk Factors". 4 Statements relating to "reserves" or "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions, that the resources and reserves described can be profitably produced in the future. Readers are cautioned that the foregoing lists of factors are not exhaustive. The forward-looking statements contained in this Annual Information Form and the documents incorporated by reference, including factors discussed under "Management's Discussion and Analysis of Financial Condition and Results of Operation" herein are expressly qualified by this cautionary statement and are available on SEDAR at www.sedar.com. You should also carefully consider the matters discussed under the heading "Risk Factors" in this Annual Information Form. Further, any forward-looking statement speaks only as of the date on which such statement is made, and, except as required by applicable securities laws, we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of such factors and to assess in advance the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward looking statements. Description of Cash Flow from Operations This Annual Information Form refers to cash flow from operations derived from cash provided by operating activities before changes in non-cash operating working capital, asset retirement expenditures and decrease in deferred charges and other assets. Cash flow from operations as presented does not have any standardized meaning prescribed by Canadian GAAP, and therefore it may not be comparable with the calculation of similar measures for other entities. Cash flow from operations as presented is not intended to represent operating cash flow or operating profits for the period nor should it be viewed as an alternative to cash flow provided by operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP. For more information, see our "Management's Discussion and Analysis" which includes a definition of "cash flow from operations" and reconciliation to cash provided by operating activities, which has been filed on SEDAR at www.sedar.com. Access to Documents Any document referred to in this Annual Information and described as being filed on SEDAR at www.sedar.com (including those documents referred to as being incorporated by reference in this Annual Information Form) may be obtained free of charge from us at 2200, 205 – 5th Avenue S.W., Calgary, Alberta, T2P2V7. 5 BAYTEX ENERGY TRUST General We are an open-end unincorporated investment trust created under the laws of the Province of Alberta and created pursuant to the Trust Indenture. Our head and principal office is located at Suite 2200, 205 - 5th Avenue S.W., Calgary, Alberta, T2P 2V7. We were formed on July 24, 2003 and commenced operations on September 2, 2003 as a result of the completion of a plan of arrangement under the Business Corporations Act (Alberta) on September 2, 2003 involving us, Baytex, Crew, Baytex Acquisition Corp., Baytex ExchangeCo, Baytex Resources Ltd. and Baytex Exploration Ltd. Pursuant to the plan of arrangement, former holders of common shares of Baytex received common shares of Crew and Trust Units or Exchangeable Shares, or a combination thereof, in accordance with the elections made by such shareholders, and Baytex became a subsidiary of us. Inter-Corporate Relationships The following table provides the name, the percentage of voting securities owned by us and the jurisdiction of incorporation, continuance, formation or organization of our subsidiaries either, direct and indirect, as at the date hereof. Percentage of voting securities (directly or indirectly) Jurisdiction of Incorporation/ Formation Baytex Energy Ltd. 100% Alberta Baytex Energy USA Ltd. 100% Colorado Baytex ExchangeCo Ltd. 100% Alberta Baytex Marketing Ltd. 100% Alberta Baytex Energy (USA) Ltd. 100% Delaware 6 Our Organizational Structure The following diagram describes the inter-corporate relationships among us and our material subsidiaries as well as the flow of cash from the oil and gas properties held by such subsidiaries to us and from us to Unitholders. Notes: (1) Unitholders own 100 percent of our Trust Units. (2) Baytex had a total of 1,565,615 Exchangeable Shares issued and outstanding as at December31, 2007, which were exchangeable into 2,628,902 Trust Units. (3) Cash distributions are made on a monthly basis to Unitholders based upon our cash flow. Our primary sources of cash flow are NPI payments from Baytex and interest on the principal amount of the Notes and other intercorporate notes. In addition to such amounts, prepayments in respect of principal on the Notes and other intercorporate notes may be made from time to time to us before the maturity of such notes. Federal Tax Changes for Income Trusts and Corporations On October 31, 2006, the Finance Minister announced the federal government's plan regarding taxation of income trusts and certain other "specified flow-through investment entities" ("SIFTs").Currently, distributions paid to unitholders, other than returns of capital, are claimed as a deduction by income trusts in arriving at taxable income whereby tax is eliminated at the trust level and is paid by the unitholders. The income trust tax legislation relating to SIFTs (the "SIFT Rules"), which received Royal assent on June 22, 2007, will result in a two-tiered tax structure whereby distributions from an income trust would first be subject to income taxes commencing in 2011 (or earlier, if any such income trust exceeds the normal growth guidelines announced by the Minister on December 15, 2006), and then unitholders would be subject to tax on the distribution as if it were a taxable dividend paid by a taxable Canadian corporation. On October 30, 2007, the Finance Minister announced, as part of the 2007 Economic Statement, changes to the tax system including reduction of the corporate income tax rate to 15 percent by 2012.Legislation enacting the measures, announced in the Economic Statement, received Royal assent on December 14, 2007.The reduction in the general corporate tax rate will also be reflected in a lower tax rate on trust distributions. Currently, the SIFT Rules provide that the SIFT tax rate will be the federal general corporate income tax rate (which is anticipated to be 16.5 percent in 2011 and 15 percent in 2012) plus the provincial SIFT tax factor (which is set at a fixed rate of 13 percent).On February 26, 2008, the Minister of Finance announced (the "Provincial SIFT Tax Proposal") that instead of basing the provincial component of the SIFT tax on a flat rate of 13 percent, the provincial component will instead be based on the general provincial corporate income tax rate in each province in which the SIFT has a permanent establishment.Under the Provincial SIFT Tax Proposal, we would likely be considered to have a permanent establishment in Alberta, where the provincial tax rate in 2011 is expected to be 10 percent.There can be no assurance, however, that the Provincial SIFT Tax Proposal will be enacted as proposed. On December 20, 2007, the Finance Minister announced technical amendments to provide some clarification to the SIFT Rules.As part of the announcement the Minister indicated the federal government intends to provide, in 2008, legislation to permit income trusts to convert to taxable Canadian corporations without any undue tax consequences to investors or the income trusts. Our Board of Directors and management continue to review the impact of the SIFT Rules on our business strategy and the merits of converting to a corporation on or before January 1, 2011.We expect future technical interpretations and details will further clarify the legislation.At the present time, we believe that if structural or other similar changes are not made, the after-tax distribution amount in 2011 to taxable Canadian investors will remain approximately the same; however, the after-tax distribution will decline for both tax-deferred Canadian investors and foreign investors. For more information, see "Risk Factors – We may be impacted by recent Federal Tax Changes for Income Trusts and Corporations" and "Risk Factors – Our status as a mutual fund trust may be changed or affected by changes in legislation". 7 GENERAL DEVELOPMENT OF OUR BUSINESS History and Development On September 2, 2003, we completed a plan of arrangement under the Business Corporations Act (Alberta) involving Baytex, Crew, Baytex Acquisition Corp., Baytex ExchangeCo, Baytex Resources Ltd., Baytex Exploration Ltd. and us pursuant to which former holders of common shares of Baytex received common shares of Crew and Trust Units or Exchangeable Shares, or a combination thereof, in accordance with the elections made by such shareholders, and Baytex became a subsidiary of us. Coincident with the plan of arrangement becoming effective, certain of Baytex's exploration assets were acquired by Crew, and the common shares of Crew were distributed to the former holders of Baytex common shares on the basis of one-third of a common share of Crew for each such share held. The estimated fair market value at September 2, 2003 of the securities issued pursuant to the reorganization was $11.76 per Trust Unit and $0.55 per one-third of a common share of Crew. On December 12, 2003 we completed a public offering of 6,500,000 Trust Units at a price of $10.00 per Trust Unit for gross proceeds of $65,000,000. The net proceeds of the offering were used to fund our ongoing capital expenditure and acquisition program. On September 22, 2004, we completed the acquisition of a Calgary based private oil and gas company, for cash consideration of $109 million before adjustments. The acquisition was financed with Baytex's credit facilities and added approximately 3,000 boe/d of 65 percent gas weighted production. The assets acquired were located in two geographically focused areas of southern Alberta, Sedalia/Garden Plains and Turin/Parkland, and also included 110,000 net acres of undeveloped land. Production from this acquisition represented approximately 9.3 percent of our pre-transaction production. Ninety-five percent of the production was from operated, high working interest properties with ownership and control of most key facilities and infrastructure within the operating areas. This acquisition added a significant inventory of drilling opportunities including low risk development and medium risk exploration to our light oil and natural gas portfolio. Opportunities also existed for re-entries, recompletions, tie-ins and workovers. Subsequent to the acquisition, the private company was amalgamated into Baytex. On October 18, 2004, we implemented our DRIP which provides eligible Unitholders the advantage of accumulating additional Trust Units by reinvesting their cash distributions paid by us. The cash distributions are reinvested at our discretion, either by acquiring Trust Units issued from treasury at 95 percent of the "Average Market Price" (which is defined in the DRIP as the average trading price of the Trust Units on the Toronto Stock Exchange for the period commencing on the second business day after the distribution record date and ending on the second business day immediately prior to the distribution payment date, such period not to exceed 20 trading days) or by acquiring Trust Units at prevailing market rates. No commissions, service charges or brokerage fees are payable by participants in connection with Trust Units acquired under the DRIP. The DRIP is presently available to Canadian Unitholders only. Residents of the United States may not participate in the DRIP at this time. On December 20, 2004 we completed a public offering of 3,600,000 Trust Units at a price of $12.80 per Trust Unit for gross proceeds of $46,080,000. The net proceeds of the offering were used to repay outstanding bank indebtedness. On December 22, 2004, we completed the acquisition of certain strategic oil and natural gas interests in the West Stoddart area of northeast British Columbia for $90 million before adjustments. The assets acquired consisted of approximately 3,300 boe/d of primarily high netback liquids-rich natural gas production comprised of 10.0 MMcf/d of natural gas, 1,300 Bbl/d of NGL and 330 Bbl/d of light oil. Production from this acquisition represented approximately 9.6 percent of our then existing production. Production was mainly from three year-round access properties near Fort St. John, British Columbia (West Stoddart, North Cache and Cache Creek). The primary producing zones were the Doig, Halfway, Charlie Lake, Baldonnel and Cretaceous zones. The assets represented a new core area for us and were 100 percent operated with an average working interest of 91 percent. The acquisition also included an identified project inventory including drilling, recompletions, fracture stimulation and well optimizations and approximately 17,000 net acres of undeveloped land contiguous to the principal producing properties. On June 6, 2005, we issued $100 million principal amount of 6.5% convertible debentures for net proceeds of $95.8 million. The Convertible Debentures pay interest semi-annually and are convertible at the option of the holder at any time into fully paid Trust Units at a conversion price of $14.75 per Trust Unit. The Convertible Debentures mature on December 31, 2010 at which time they are due and payable. The net proceeds from the issue of the Convertible Debentures were used to reduce outstanding bank indebtedness. On September 30, 2005 we completed the acquisition of certain heavy oil producing properties in the Celtic area in Saskatchewan for a net cash consideration of $69 million. The assets acquired consisted of 3,350 Bbl/d of heavy oil (13º - 15º API) and 0.9 MMcf/d of natural gas. Production from this acquisition represented approximately 10 percent of our then existing production. The assets acquired also included approximately 7,500 net acres of undeveloped land. The Celtic properties are situated approximately 30 miles east of Lloydminster and are adjacent to Tangleflags, Our second largest producing area within our heavy oil operations. The expanded Celtic/Tangleflags operating region resulted in improved economies of scale and allowed for better control over costs. The acquisition included in excess of 100 opportunities for development drilling and recompletions for additional primary (cold) heavy oil production and natural gas production which added immediate low-cost development inventory. The acquisition also included 1,750 Bbl/d of steam assisted gravity drainage ("SAGD") production. As part of this transaction, Baytex entered into a price-sharing arrangement and a net profits agreement for future SAGD development with the vendor with respect to the assets acquired. On December 30, 2005 we sold the recently acquired SAGD assets in the Celtic area of Saskatchewan for a net cash consideration of $45.3 million. Production at that time from the SAGD assets was approximately 2,000 Bbl/d of heavy oil. During 2006 we did not complete any significant financings, acquisitions or dispositions. 8 On June 15, 2007 we completed a public offering of 7,000,000 Subscription Receipts (the "Sub Receipts") for gross proceeds of $149,450,000. Upon the June 26, 2007 closing of the property acquisition described below, the holders of the Sub Receipts received one Trust Unit in exchange for each Sub Receipt held. The net proceeds of this financing were used to partially fund the acquisition of properties at Pembina and Lindbergh. On June 26, 2007 we completed the indirect acquisition of certain oil and gas producing properties in the Pembina and Lindbergh areas of Alberta for total cash consideration of $238 million. These assets were producing approximately 4,500 Boe/d of total production at the time of the acquisition. This production was comprised of 2,200 Bbl/d of light oil and NGL and 8.0 MMcf/d of natural gas from the Pembina area, and 1,000 Bbl/d of heavy oil from the Lindbergh area. The acquisition in the Pembina area allowed us to establish a new core area in the Nisku trend, offering greater exposure to high netback light oil and NGL targets. The assets included one of the strongest infrastructure positions in the area, which contributed to our high degree of operational control of the area, and included 26,000 net acres of undeveloped land in the Pembina area. Lindbergh is a project that offers a large heavy oil resource in place that is amenable to primary (cold) production. Its shallow-depth and multiple zone character provide a low-cost source of recompletion and drilling inventory to maintain production rates. In addition to the primarily non-operated producing assets, we also acquired 11,000 net acres of 100% interest undeveloped land that may include opportunities for shallow natural gas development. Significant Acquisitions The acquisition of the properties at Pembina and Lindbergh as described above was a significant acquisition for which disclosure was required under Part8 of National Instrument 51-102. We filed a Business Acquisition Report on Form 51-102F4 on June24, 2007 in respect of the acquisition, a copy of which is available on our SEDAR profile at www.sedar.com. Trends Crude oil and natural gas prices are volatile and subject to a number of external factors. Natural gas is a commodity influenced by factors within North America. A tight supply-demand balance for natural gas causes significant elasticity in pricing, whereas higher than average storage levels tend to depress natural gas pricing. Drilling activity, weather, fuel switching and demand for electrical generation are all factors that affect the supply-demand balance. Changes to any of these or other factors create price volatility. Crude oil is influenced by the world economy, Organization of the Petroleum Exporting Countries' ability to adjust supply to world demand and weather. Crude oil prices have been kept high by political events causing disruptions in the supply of oil and concern over potential supply disruptions triggered by unrest in the Middle East and more recently have been impacted by weather and increased storage levels. Political events trigger large fluctuations in price levels. The Canadian/U.S. currency exchange rate also influences commodity prices received by Canadian producers as oil and natural gas production is ultimately priced in U.S. dollars. The Canadian dollar generally follows the trend in commodity prices, and the continued 2007 strengthening of the Canadian dollar somewhat mitigated the economic benefit of higher prices on Canadian oil and gas producers. The impact on the oil and gas industry from commodity price volatility is significant. During period of high prices, producers generate sufficient cash flows to conduct active exploration programs without external capital. Increased commodity prices frequently translate into very busy periods for service suppliers triggering premium costs for their services. Purchasing land and properties similarly increase in price during these periods. During low commodity price periods, acquisitions costs drop, as do internally generated funds to spend on exploration and development activities. With decreased demand, the prices charged by the various service suppliers also decline. Efforts of trusts to replace annual production declines have resulted in continued high levels of competition for the acquisition of oil and natural gas properties and related assets. This increased competition has raised valuation parameters for corporate and asset acquisitions. Those trusts with opportunities to economically replace production through internal development drilling should be in a favourable position relative to those more exposed to replacing production through acquisitions. Another trend currently affecting the oil and gas industry is the impact on capital markets caused by investor uncertainty in the North American economy. The capital market volatility in Canada has also been affected by uncertainties surrounding the economic impact that various environmental initiatives, will have on the sector and in more recent times, by the SIFT Rules. See "Baytex Energy Trust – Federal Tax Changes For Income Trusts And Corporations","Risk Factors – We may be impacted by recent Federal Tax Changes for Income Trusts and Corporations". 9 RISK FACTORS The following is a summary of material risk factors relating to our business. We are dependent on Baytex for our revenue We are an open-ended, limited purpose trust, which is entirely dependent upon the operations and assets of Baytex through our ownership of the common shares, the Notes and the NPI. Accordingly, cash distributions to Unitholders will be dependent upon the ability of Baytex to meet its interest and principal repayment obligations under the Notes to declare and pay dividends on the common shares, and to pay the NPI. Baytex's income will be received from the production of oil and natural gas from Baytex's existing resource properties and will be susceptible to the risks and uncertainties associated with the oil and natural gas industry generally. If the oil and natural gas reserves associated with Baytex's resource properties are not supplemented through additional development or the acquisition of additional oil and natural gas properties, the ability of Baytex to meet its obligations to us may be adversely affected. Exploitation and development may not result in commercially productive reserves Exploitation and development risks are due to the uncertain results of searching for and producing oil and natural gas using imperfect scientific methods. Our long-term commercial success depends on our ability to find, acquire, develop and commercially produce oil and natural gas reserves. There is no assurance that further commercial quantities of oil and natural gas will be discovered or acquired by us. New wells we drill or participate in may not become productive and we may not recover all or any portion of our investment in wells we drill or participate in. The cost of drilling, completing and operating a well is often uncertain, and cost factors can adversely affect the economics of a project. Our business involves numerous operating hazards, and we are not fully insured against all of them Our operations are subject to all of the risks normally incident to the operation and development of oil and natural gas properties and the drilling of oil and natural gas wells, including encountering unexpected formations or pressures, sour gas releases and spills, blow-outs, craterings and fires, all of which could result in substantial damage to oil and natural gas wells, production facilities, other property and the environment, personal injuries, loss of life and other hazards. In particular, we may explore for and produce sour natural gas in certain areas. An unintentional leak of sour natural gas could result in personal injury, loss of life or damage to property and may necessitate an evacuation of populated areas, all of which could result in liability. In accordance with industry practice, we are not fully insured against all of these risks, nor are all such risks insurable. Although we maintain liability insurance policies in place, in such amounts as we consider adequate to address certain of these risks, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities. In addition, in certain circumstances, we may elect not to obtain insurance to deal with specific risks due to the high premiums associated with such insurance or other reasons. The payment of such uninsured liabilities would reduce the funds available to us. The occurrence of a significant event that we are not fully insured against, or the insolvency of the insurer of such event, could have a material adverse effect on our financial position, results of operations or prospects and will reduce income otherwise distributable to us. We are dependent on our operators and other third parties to produce and market our property Other companies operate some of the assets in which we have an interest. Continuing production from a property, and, to some extent the marketing of production therefrom, are largely dependent upon the ability of the operator of the property. To the extent the operator fails to perform these functions properly, revenue may be reduced. As a result, we will have limited ability to exercise influence over the operation of those assets or their associated costs, which could adversely affect our financial performance. In addition, payments from production generally flow through the operator and there is a risk of delay and additional expense in receiving such revenues if the operator becomes insolvent. Our return on assets operated by others will therefore depend upon a number of factors that may be outside of our control, including the timing and amount of capital expenditures, the operator's expertise and financial resources, the approval of other participants, the selection of technology and risk management practices. We may be exposed to third party credit risk through our contractual arrangements with our current or future joint venture partners, marketers of our petroleum and natural gas production and other parties. In the event such entities fail to meet their contractual obligations to us, such failures could have a material adverse effect on us and our cash flow from operations. In addition, poor credit conditions in the industry and of joint venture partners may impact a joint venture partner's willingness to participate in our ongoing capital program, potentially delaying the program and the results of such program until we find a suitable alternative partner. 10 Our business depends on volatile oil and gas prices. The operational results and financial condition of our operating entities and therefore the amounts paid to us, will be dependent on the prices received for oil and natural gas production. Oil and natural gas prices have fluctuated widely during recent years and are determined by economic and in the case of oil prices, political factors and a variety of additional factors beyond our control. These factors include economic conditions, in the United States and Canada, the actions of the Organization of Petroleum Exporting Countries, governmental regulation, political stability in the Middle East and elsewhere, the foreign supply of oil and natural gas, risks of supply disruption, the price of foreign imports and the availability of alternative fuel sources. Any substantial and extended decline in the price of oil and gas would have an adverse effect on our carrying value of our proved and probable reserves, borrowing capacity, revenues, profitability and cash flows from operating activities. Any movement in oil and natural gas prices could have an effect on our financial condition and therefore on the amounts to be distributed to our Unitholders. We may manage the risk associated with changes in commodity prices by entering into oil or natural gas price hedges. If we hedge our commodity price exposure, we will forego the benefits we would otherwise experience if commodity prices were to increase .In addition, commodity hedging activities could expose us to losses. As at December 31, 2007, our balance sheet reflected $34.2 million of unrealized losses resulting from hedges to protect our commodity risk exposure. To the extent that we engage in risk management activities related to commodity prices, we will be subject to credit risks associated with counterparties with which we contract. Volatile oil and gas prices make it difficult to estimate the value of producing properties for acquisition and often cause disruption in the market for oil and gas producing properties, as buyers and sellers have difficulty agreeing on such value. Price volatility also makes it difficult to budget for and project the return on acquisitions and development and exploitation projects. See "Risk Factors – We may not realize anticipated benefits of acquisitions and dispositions or manage our growth" and"Risk Factors –
